485 So. 2d 1279 (1986)
THE FLORIDA BAR, Complainant,
v.
John Montgomery GREENE, Respondent.
No. 64091.
Supreme Court of Florida.
April 10, 1986.
John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and David G. McGunegle, Bar Counsel, Orlando, for complainant.
John Montgomery Greene, in pro. per.
PER CURIAM.
This case is before us upon the Court's order to show cause why respondent, John Montgomery Greene, should not be held in contempt of this Court for failure to observe the conditions of the one-year period of bar-supervised probation which was imposed on respondent for the reasons set forth in The Florida Bar v. Greene, 463 So. 2d 213 (Fla. 1985). Respondent has failed to respond to the order. The Court finds respondent, John Montgomery Greene, in contempt of court and hereby suspends him from the practice of law for 90 days, effective 30 days from the date this opinion becomes final.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD and EHRLICH, JJ., concur.